Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 Applicant’s election without traverse of claims 1-12 in the reply filed on 01/05/2022 is acknowledged.
 Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected method claims (group II). Election was made without traverse.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (means for”) or another linking word or phrase, such as “configured to” or “so that”; the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for.";and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “a low friction intermediate element”. The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder (intermediate element),
(B) the term “means” is modified by functional language , 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function (low friction).
The second prong is not met and therefore this claim limitation is not going to be interpreted to invoke 35 USC 112f.
Claim 6 recites “lifting means are provided below the bottom plate or on top of the top plate”.The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder (lifting means),
(B) the term “means” is modified by functional language, 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
The second prong is not met and therefore this claim limitation is not going to be interpreted to invoke 35 USC 112f.
Claims 6 and 12 recite “means for detecting the position of the top plate relative to the bottom plate”.The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder (means),
(B) the term “means” is modified by functional language (for detecting the position of the top plate relative to the bottom plate), 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
All three prongs are met and therefore this claim limitation is going to be interpreted to invoke 35 USC 112f; andreview of the specification (par. 0021) reveals “means for detecting have an output such that a control unit can receive the output signals of the means for detecting the relative position and use it for a closed loop control of the movement of the top plate”. However specification has not clearly disclosed what this “means” it. 

Specification
The disclosure is objected to because of the following informalities:
Par. 0059, “further input 13” must read --further inlet 13--.  
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1, “comprising” should read --comprising:--.
Claim 1, “a bottom plate,” should read --a bottom plate;--.
Claim 1, “parallel planes” should read --parallel planes;--.
Claim 1, “top plate,” in line 4, should read --top plate;--.
Claim 1, “electro-mechanic actuator” should read --an electro-mechanic actuator--.
Claims 2-8, “A tool” should read --The tool--.
Claim 9, “comprising” should read --comprising:--.
Claims 10-12, “A system” should read --The system--.
Claim 5, “the longitudinal axis” should read --a longitudinal axis--.
Claim 8, “the position” should read --a position--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “between bottom plate and top plate”.  There is insufficient antecedent basis for this limitation in the claim. Because “a bottom plate” and “a top plate” earlier recited in the claim. For the purpose of this examination this limitation is interpreted to be -- between the bottom plate and the top plate--.
Claim 1 recites the limitation “a top plate, being oriented in parallel planes”. It is not clear if there are multiple top plates which are oriented in parallel planes or the bottom plate and the top plate are oriented in parallel planes. Examination is conducted under the second interpretation.
Claims 2-12 are rejected due to dependency on rejected claim 1.
Claim 3 recites “the at least one actuator” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. Because “at least one actuator” is not earlier recites. Claim 3 depends on the at least one of the hydraulic actuator or the electro-mechanic actuator--. 
Claim 4 recites the limitation, “the top plate comprises a first pair of lever arms”. There is insufficient antecedent basis for this limitation in the claim. Because claim 3 (to which claim 4 depends on) recites “at least one lever arm”. It is not clear if “at least one lever arm” and “a first pair of lever arms” are the same or different and it is not clear how many lever arms are claimed. For the purpose of this examination, examiner suggest amending claim 4 as below:--the at least one lever arm comprises a first pair of lever arms.
Claim 4 also claims “the top plate comprises … a first pair of actuators--. There is insufficient antecedent basis for this limitation in the claim. Because claim 1 (to which claim 4 depends on) recites “at least one of a hydraulic actuator or electro-mechanic actuator”. It is not clear if they are the same or different and it is not clear how many actuators are claimed.
Claim 5 recites the limitation, “the top plate comprises a second pair of lever arms”. There is insufficient antecedent basis for this limitation in the claim. Because claim 3 (to which claim 5 depends on) recites “at least one lever arm”. It is not clear if “at least one lever arm” and “a second pair of lever arms” are the same or different and it is not clear how many lever arms are claimed. For the purpose of this examination, examiner suggest amending claim 5 as below:--the at least one lever arm comprises
Claim 5 also claims “the top plate comprises … four pair of actuators--. There is insufficient antecedent basis for this limitation in the claim. Because claim 1 (to which claim 5 depends on) recites “at least one of a hydraulic actuator or electro-mechanic actuator”. It is not clear if they are the same or different and it is not clear how many actuators are claimed.
Claim 7 recites “the actuators”. There is insufficient antecedent basis for this limitation in the claim. Because “actuators” is not earlier recites. Claim 7 depends on claim 1 which recites “at least one of a hydraulic actuator or electro-mechanic actuator”. Therefore based on claim 1, there can be:a) only one hydraulic actuator;b) only one electro-mechanic actuator;c) one hydraulic actuator and one electro-mechanic actuator.But with limitation “actuators” there are plurality of actuators which can be more than two.
Claim 8 recites the limitation “detecting … in at least one direction, preferably in two directions”. It is not clear whether “preferably” is positively limiting the claim or “detecting in two directions” is optional. For the purpose of this examination, this claim is examined under the second interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Funch Helge (WO0056638 (A)) hereinafter Helge.
Regarding claim 1, Helge teaches (reproduced and annotated Fig. 2 below) a tool for alignment adjustment of machinery (page 1, lines 2-8: jack for lifting and laterally displacing heavy objects; moving and positioning very heavy objects) comprising: a bottom plate (turntable upper plate 3); a top plate (top plate comprises at least table upper plate 6, two yokes 13 and the screws 13) being oriented in parallel planes relative to the bottom plate (Figs. 1 and 2 show 3 and 6 are parallel to each other); a low friction intermediate element (rollers 5) between the bottom plate and the top plate; and at least one of a hydraulic actuator or electro-mechanic actuator (page 9, lines 30-31: two double acting hydraulic cylinders 7) arranged between the bottom plate and the top plate (at least part of (a) a square cross section of the hydraulic cylinder 7 which is fixedly fastened to top surface of the bottom plate 3 is between the top plate 6 and the bottom plate 3) and capable of moving the top plate relative to the bottom plate (page 8, lines 22-28; page 9, lines 4-15 and 29-36; Figs. 2 and 3).

    PNG
    media_image1.png
    585
    525
    media_image1.png
    Greyscale

Regarding claim 3, Helge teaches the top plate comprises at least one lever arm (two yokes 13), and a movable end (piston rods 18) of the at least one actuator (two cylinders 9) is attached to the at least one lever arm (end of page 9: piston rods are at their ends fastened to the yokes 13 by means of nuts 37, as is best seen from Fig. 3) and a fixed end of the at least one actuator is attached to the bottom plate (bottom end of square cross section of the cylinders 9 are fixed to top surface of the plate 3; see page 9, lines 29-36).
Regarding claim 4, Helge teaches the top plate comprises a first pair of lever arms (two yokes 13) and a first pair of actuators (two cylinders 9), the lever arms of the first pair of lever arms are located on opposite sides of the top late (see Fig. 3), and the actuators of the first pair of actuators are arranged on opposite sides of the top plate and parallel to each other (see Fig. 3).
Regarding claim 6, Helge teaches lifting means (page 10, line 21: lifting cylinder unit 22) are provided below the bottom plate or on top of the top plate (as shown in Figs 1 and 2, lifting means 22 is on top of top plate 6).
Regarding claim 7, Helge teaches the actuators are double-acting (page 9, lines 30-31: two double acting hydraulic cylinders 7).

Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Souquet Arnaud (FR2846313 (A1)) hereinafter Arnaud.
Regarding claim 1, Arnaud teaches a tool for alignment adjustment of machinery (page 1: devices for moving heavy loads, such as railway equipment, for example a locomotive … allow to slide the load easily and quickly) comprising: a bottom plate (base 4); a top plate (base 18) being oriented in parallel planes relative to the bottom plate (see Figs. 1-4); a low friction intermediate element (sliding pad 36; page 2: purpose of these pads is to promote the mobility of the parts between 137 which they are interposed) between the bottom plate and the top plate (see Fig. 3); and at least one of a hydraulic actuator or electro-mechanic actuator (electro-mechanic actuator comprises at least a motor 10, screw 8 and nut 24) arranged between the bottom plate and the top plate (see screw 8 and nut 24 located between bottom surface of top plate 18 and top surface of bottom plate 4) and capable of moving the top plate relative to the bottom plate (page 3: he nut has two lobes 28 extending laterally respectively between the feet 22 located on the left and the feet 22 located on the right of the screw 8. The underside of the table 20 extends at a distance from the screw 8 less than the length of each lobe 28 so that the latter prevent the rotation of the nut 24 under the effect of the rotation of the screw. Consequently, when the screw 8 is rotated by the geared motor 10, 12, this rotation causes the forward or backward movement of the nut 24 in translation or sliding along the axis 26, which causes a displacement at similar sliding of the stand 16).
Regarding claim 2, Arnaud teaches (reproduced and annotated Figs. below) the bottom plate (base 4) comprises a projecting part bearing the low friction intermediate element (36 seats on top of the projecting part of the bottom plate 4) and in that the top plate comprises a recess surrounding the low friction intermediate element and the projecting part.

    PNG
    media_image2.png
    778
    641
    media_image2.png
    Greyscale

Regarding claim 3, Arnaud teaches (reproduced and annotated Figs. above) the top plate comprises at least one lever arm, and a movable end (nut 24) of the at least one actuator (as stated above electro-mechanic actuator comprises at least a motor 10, screw 8 and nut 24) is attached to the at least one lever arm (page 3: the nut has two lobes 28 extending laterally respectively between the feet 22 located on the left and the feet 22 located on the right of the screw 8) and a fixed end of the at least one actuator is attached to the bottom plate (by eccentric lantern).
Regarding claim 9, Arnaud teaches a system for alignment adjustment of large machinery (assembly 41 in Fig. 5; page 4, lines 146-152) comprising: at least two tools (Fig. 5; page 4, lines 146-152: two devices 2 or even 4) and a control unit, each of the tools being connected to the control unit such that each actuator of the tools is driven by the control unit (page4, lines 146-152: a control panel 4 to which the motor 10 and the cylinder 19 of each device 2 are connected independently of each other). 
Regarding claim 10, Arnaud teaches the control unit controls the actuators by a feed forward control or a closed loop control (as shown assembly 41 in Fig. 5 the pressurized liquid source 42 is fluidly connected to each of the cylinders 19 of each device 2; also see page 4, lines 146-152 and page 5, lines 171-173).

Claims 1, 3, 5, 8 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Makino et al. (US Patent No. 8,517,363 B2) hereinafter Makino.
Regarding claim 1, Makino teaches a tool for alignment adjustment of machinery (XY stage device) comprising: a bottom plate (platen 2); a top plate (top plate comprises at least 3, 23) being oriented in parallel planes relative to the bottom plate (see Figs. 1-4); a low friction intermediate element (see air pad 12 in Fig. 3) between the bottom plate and the top plate; and at least one of a hydraulic actuator or electro-mechanic actuator (14A, 14B, 13A, 13B) arranged between the bottom plate and the top plate and capable of moving the top plate relative to the bottom plate (see shaft motors in Figures 1, 3 and 4 and par. 21, 22, 23 and 29).
Regarding claim 3, Makino teaches the top plate comprises at least one lever arm (23), and a movable end (movers 19A, 19B, 22A, 22B) of the at least one actuator (motors 14A, 14B, 13A, 13B) is attached to the at least one lever arm and a fixed end (18A, 18B, 21A, 21B) of the at least one actuator is attached to the bottom plate (movable part of the actuators are connected to the movable top plate and fixed part of the actuators are fixed to the fixed bottom plate 2).
Regarding claim 5, Makino teaches the top plate comprises a second pair of lever arms (total four 23) and four pairs of actuators (motors 14A, 14B, 13A, 13B), the lever arms of the second pair of lever arms are located on opposite sides of the top plate (see positions of 23 relative to top plate 3), at each lever arm two actuators are mounted on opposite sides of the lever arm, and the longitudinal axis of the lever arm enclose an angle of 90° (see actuator a and lever arms a, actuator b and lever arms b).

    PNG
    media_image3.png
    503
    684
    media_image3.png
    Greyscale

Regarding claim 8, Makino teaches means for detecting a position of the top plate relative to the bottom plate in at least one direction, preferably in two directions being orthogonal to each other (abstract  and par. 15: detector which is a pair of linear scales).
Regarding claim 12, Makino teaches the system receives output signals (par. 26-28: signal) from the means for detecting the position of the top plate relative to the bottom plate (entire par. 26-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arnaud in view of Bouwer (US Patent No. 4,698,575).
Regarding claim 11, Arnaud teaches (see annotated Fig. 5 below) the control unit comprises at least one outlet for each actuator of each tool and a power supply (energy source 42); but does not show valves or switches for each outlet controlled by a processor.

    PNG
    media_image4.png
    438
    537
    media_image4.png
    Greyscale

Bouwer teaches a positioning device (abstract) having a control system with a processor 203 and switch 245 to maintain the movable support 9 to the optimum (see par. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate teachings of Bouwer in device of Arnaud and use processor and switches in the control system to maintain the movable top plate in optimum position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.